Citation Nr: 1711482	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  09-47 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Patricia A. Servaes, Agent 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1968 to February 1973.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board remanded these claims in June 2013.


FINDINGS OF FACT

1.  Effective November 5, 2007, the Veteran's lumbosacral strain has been productive of functional limitations with limited flexion to 30 degrees or less, but not ankylosis, incapacitating episodes totaling at least six weeks in the last twelve months, or any associated objective neurologic abnormalities. 

2.  The Veteran's service-connected lumbosacral strain does not preclude him from securing or following a substantially gainful occupation.  

CONCLUSIONS OF LAW

1.  Effective November 5, 2007, the criteria for a 40 percent rating, but no higher, for lumbosacral strain are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, 4.124a (2016).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Back Disability

Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §  4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under the general rating formula for diseases and injuries of the spine, a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS).  Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 20 percent rating is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).

Analysis 

The appeal period before the Board begins on November 5, 2007, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).    

The Veteran is currently assigned a 20 percent rating for his lumbosacral strain.  He contends that his service-connected lumbosacral strain is more severe than the currently assigned rating due to his limited range of motion and functional limitations.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  After review of the medical and lay evidence of record, the Board finds that a 40 percent rating is warranted throughout the entirety of the appeal.  

The Veteran reports that he has difficulty standing, sitting, and walking and that he has pain and instability.  He requires a wheelchair or mobility scooter and he takes pain medication.  See December 2007 statement.  He reports that it is difficult to walk further than 20 to 30 yards and that reaching, bending, and lifting, is difficult.  His wife submitted a statement stating that the Veteran has a lot of back pain and that he has difficulty sleeping in a bed.  See December 2007 statement.    

The Veteran was afforded a VA examination in January 2008.  During that examination he had forward flexion to 20 degrees without change in pain or fatigue after repetitive use testing.  However, after considering post-service back injuries, the examiner opined that that it is more likely than not that his significant back problems are related to post-service back injuries and his diabetes mellitus.  

The Veteran disagreed with the history reported by the VA examiner and contends that his previous injuries do not contribute to his current service-connected lumbar spine limitations.  See November 2009 VA Form 9.  

He was afforded an additional VA examination in February 2014.  The Veteran reported that he has increased pain upon ambulation.  He had forward flexion to 30 degrees without change after repetitive use.  The examiner noted that the Veteran's obesity impacted his range of motion to some degree.  It was noted that the Veteran has functional impairment of the lumbar spine, to include excess fatigability and pain on movement.  The examiner further stated that the Veteran's current state of disability is not entirely due to his back condition alone and that his diabetic peripheral neuropathy and obesity impacts his condition.  The examiner also noted that although the Veteran had forward flexion to 30 degrees, he was able to bend down to put on his shoes and socks.  In an April 2014 addendum opinion, the examiner stated that part of the Veteran's limited flexion is due to his obesity and diabetic neuropathy and he cannot say for sure that his limited flexion of his spine is due to his lumbosacral strain alone.      

He was afforded another VA examination in September 2014, which revealed forward flexion to 60 degrees with no change after repetitive use testing.  However, the examination report did note that the Veteran had functional limitations, to include pain on movement.  

Although the VA examiners have indicated that the Veteran's limited range of motion is in part due to his post-service lumbar spine injuries and his nonservice-connected diabetes and obesity, the same VA examiners have not been able to specifically separate the effects of the service-connected lumbosacral strain from that of the nonservice-connected conditions.  Accordingly, the reported symptoms of the Veteran's lumbar spine, to specifically include the limited range of motion, are for consideration in the evaluation of the service-connected lumbosacral strain. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability).

Given that the Veteran had forward flexion limited to 20 degrees in January 2008 and 30 degrees in February 2014, a disability rating of 40 percent is warranted for the entirety of the appeal period.  Despite the finding of forward flexion to 60 degrees in September 2014, functional impairments must be taken into account when rating a disability based on limitation of motion.  See DeLuca, 8 Vet. App. at 205-206; see also Mitchell, 25 Vet. App. at 38.  Here, the Veteran's lay statements, examination reports, and medical treatment records throughout the appeal period reveal functional limitations resulting in decreased ability to walk, stand, lift, or sit, as well as limited and painful range of motion.  A January 2016 VA treatment record reveals that he takes hydrocodone three times a day due to back pain.  The Veteran contends that he would not be able to function in many of his normal activities without his pain medication.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  Thus, in light of Mitchell and Jones, a 40 percent rating is warranted for the entirety of the appeal period.      

Although 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint, the Board has awarded the Veteran a 40 percent evaluation for the entirety of the appeal period.  A rating in excess of 40 percent does not require range of motion testing and therefore, a remand to afford the Veteran a VA examination that complies with 38 C.F.R. § 4.59 is not required.  Correia v. McDonald, 28 Vet. App. 158 (2016).

A rating in excess of 40 percent is not warranted.  The medical evidence does not reveal that he has a diagnosis of ankylosis.  See January 2008, February 2014, and September 2014 VA examinations.  Moreover, the medical evidence does not reveal incapacitating episodes that requires physician prescribed bed rest with a total duration of at least six weeks during the past twelve months.  Accordingly, a rating in excess of 40 percent at any point during the course of the appeal is not warranted.      

As noted above, any associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  The Veteran does not have a diagnosis of lumbar radiculopathy.  A January 2008 VA examination report notes that examination of his lower extremities was consistent with findings of neurosensory deficits that most likely were related to his diabetes mellitus.  Although a November 2008 VA treatment record noted that the Veteran had lumbar radiculopathy and referred the Veteran to a neurosurgeon, his December 2008 VA neurosurgery consultation record shows that he does not have any radicular component and that the paresthesias of his feet were due to his diabetes mellitus.  Although the February 2014 examiner checked yes to the question on the examination report regarding whether the Veteran has neurologic abnormalities related to the spine condition, the examiner clearly states that the Veteran's sensory changes are due to diabetic peripheral neuropathy and that there was no evidence of radiculopathy.  Moreover, even though the September 2014 VA examiner checked yes to the question of whether the Veteran had radicular pain, the examiner specifically stated that the Veteran had diabetic neuropathy and not lumbar radiculopathy.  Thus, although the Veteran may contend that he has leg pain in relation to his service-connected lumbar strain, he is not competent to draw such a conclusion as he does not have the required medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  Here, the medical evidence clearly shows that the Veteran has peripheral neuropathy related to his diabetes mellitus and not lumbar radiculopathy.  Accordingly, a separate rating pursuant to note 1 of 38 C.F.R. § 4.71a is not warranted.  

Finally, the Board need not address whether referral for extraschedular consideration is warranted, as that issue has not been reasonably raised by the Veteran or the record.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).

TDIU 

The Veteran contends that he is entitled to TDIU because his service-connected lumbosacral strain prevents him from obtaining and maintaining substantially gainful employment.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Service connection is in effect only for lumbosacral strain, for which the Board granted a 40 percent rating for the entirety of the appeal period.  Thus, he does not satisfy the percentage criteria for entitlement to TDIU under 38 C.F.R. § 4.16(a), as he does not have one service-connected disability rated at 60 percent or more or, two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent disabling.  38 C.F.R. 
§ 4.16(a).

Even though the percentage requirements of 38 C.F.R. § 4.16(a) are not met, if the evidence establishes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disability(ies), the case may be referred to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).

Here, the RO did not refer this particular case for extra-schedular consideration, nor does the Board find that such referral is warranted. 

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

Although the Veteran is not currently employed, the preponderance of the evidence is against a finding that he is not able to maintain or sustain substantially gainful employment due to only his service-connected disability.  Treatment records from April 2013 show that the Veteran has a diagnosis of dementia and that he has difficulty with his activities of daily living due to this diagnosis.  His dementia impacts his ability to retain information and weigh the information presented to him.  Although the symptoms of dementia may impact his ability to maintain or sustain gainful employment, the Veteran is not service-connected for dementia or any disability other than his lumbosacral strain.    

The Veteran asserts that he also has difficulty bending, sitting, and lifting.  He also has difficulty standing for more than a few minutes and has difficulty walking more than 20 to 30 yards.  See March 2008 lay statement.  However, the medical evidence shows that part of his mobility problems are due to his obesity, diabetic peripheral neuropathy, and chronic obstructive pulmonary disease.  See February 2014 and September 2014 VA examination reports.  The February 2014 VA examiner noted that although the Veteran had forward flexion limited to 30 degrees, the Veteran was able to bend down to put on his sock and shoes and that he was functional and independent in his activities of daily living "as far as his spine is concerned."  During the same examination, the Veteran reported that he stopped driving due to the symptoms of his diabetic peripheral neuropathy and the examiner described his diabetic peripheral neuropathy as "severe."  He also reported that he stopped working at a liquor store in part because he could not stand for long hours.  However, the examiner opined that this was due to multiple factors and "not due to his spine alone."  The September 2014 VA examiner opined that the Veteran's service-connected lumbar spine disability did not impact his ability to work.  

Although the Veteran is currently not employed, as noted above the sole fact that he is unemployed or has difficulty obtaining employment is not sufficient.  Van Hoose, supra.  The medical evidence does not show that the Veteran is unemployable solely due to his service-connected lumbosacral strain.  The Veteran's ability to sit, stand, drive, and walk is shown to be significantly impacted by his diabetic peripheral neuropathy.  Moreover, the Veteran has a diagnosis of dementia that impacts his memory and cognitive function.  Although the question of whether a veteran is unable to secure or follow a substantially gainful occupation is a factual rather than a medical question, the Board finds this medical evidence to be highly persuasive that the Veteran is not unemployable solely due to his service-connected lumbar spine disability.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  While the Board recognizes the Veteran's contention that his back disability impacts his ability to work, his contentions are outweighed by the more probative medical evidence of record that shows his employability is greatly impacted by his nonservice-connected disabilities.  

Accordingly, the Board must conclude that the preponderance of the evidence does not show that he is unable to secure and follow a substantially gainful occupation solely by reason of his service-connected lumbosacral strain.  Thus, the Board does not find that referral for extraschedular consideration is warranted.  38 C.F.R. 
§ 4.16(b).  As the Veteran fails to meet the criteria for a TDIU under either 38 C.F.R. § 4.16(a) or §4.16(b), the Board finds that the preponderance of the evidence is against the claim.  Thus, entitlement to a TDIU must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).0
   

ORDER

Effective November 5, 2007, a 40 percent rating for service-connected lumbosacral strain, but no higher, is granted.  

Entitlement to TDIU is denied.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


